NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 01/10/2022.  In applicant’s amendments claims 2 and 5 were cancelled, claims 1, 3-4, and 7-9 are amended, and new claims 10-17 were added.  
Claims 1, 3-4, and 6-17 are currently pending and considered below.
Response to Amendment
The objections to drawing, specification, and claims along with the rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 01/10/2022. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Eisenhut (Registration Number 46812) on 02/03/2022.
The application has been amended as follows:
Claim 6: amended to be dependent on Claim 4.
Claim 10, line 15: amend “horizontal rod.” to 
	---horizontal rod;
	and a functional core endurance training device, comprising: 
		an elongated rotating axle having a first hand grip and a second hand;

		and a second wheel rotatably secured to the second hand grip and received in 
			the second elongated opening.---
Claim 11: Canceled Claim 11.
Claim 15: amended to be dependent on 14.

REASONS FOR ALLOWANCE
Claims 1, 3-4, and 6-10, and 12-17, as filed on 01/10/2022, are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1 and 10, the closest prior art US 20130252790 A1 (Sutton) fails to teach or render obvious the exercise system in combination with all of the elements and structural and functional relationships as claimed and further including wherein the first rolling block further comprises a first stabilizing wheel connected and extending perpendicularly outward from the second side panel
The prior art of record teaches does not disclose a first stabilizing wheel on the second side panel and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Sutton with a first stabilizing wheel without improper hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784